Citation Nr: 0409777	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-17 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for deep vein thrombosis of the 
left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1990.  In 
February 1991, VA issued an administrative decision in which it 
determined that the veteran's period of service from July 1969 to 
January 10, 1983, was considered to have been under honorable 
conditions for VA purposes, but his service from January 11, 1983, 
until his discharge in April 1990 was considered to have been 
under dishonorable conditions for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In pertinent part, the RO in that rating decision denied service 
connection for deep vein thrombosis of the left leg.  In September 
2003, the veteran testified before the undersigned at a hearing 
held at the RO.  At the September 2003 hearing, the veteran 
withdrew his prior request for a hearing before a RO hearing 
officer.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further action 
is required on your part.  


REMAND

The veteran is seeking service connection for deep vein thrombosis 
of the left leg.  He contends that this disability is the result 
of injuries he sustained in service in December 1980 when he was 
struck by a car as a pedestrian, and he alternatively contends 
that his deep vein thrombosis of the left leg is secondary to his 
service-connected deep vein thrombosis of the right leg, which has 
been associated with injuries sustained in the automobile 
accident.  Other service-connected disabilities arising from the 
injuries in the automobile accident, or secondary to their 
residuals, include: a seizure disorder; migraine headaches; 
residuals of fractures of the right tibia and fibula, with 
degenerative changes of the right knee and shortening of the right 
leg; degenerative joint disease of the lumbosacral spine 
(secondary to right leg shortening); post-operative left knee 
ligament injury with degenerative changes; and residuals, cervical 
spine injury.  

The record shows that the veteran underwent a VA fee-basis 
examination in March 2002.  The veteran reported that he currently 
had pain and swelling of the left knee and that the pain could 
radiate.  He also reported that he usually had cramping in both 
calf areas at night or when sitting.  He said he continued to have 
pain in the thigh and calf areas of both legs and that swelling 
could occur in the calf areas.  The physician noted that an 
ultrasound on the left lower extremity had shown three blood clots 
in the left leg, and he commented that there was slight stasis 
pigmentation of both the right and left lower legs.  The diagnosis 
after examination was deep vein thrombosis left leg, resolved.  In 
response to the question "Could left deep vein thrombosis be due 
to s/c right leg deep vein thrombosis or s/c right tibia/fibula 
fracture?" the physician checked the response "It is not due to 
(0%)."  The examination report includes no explanation or 
rationale for the conclusion.  Further, the Board notes that the 
history outlined in the examination report pertaining to the 
veteran's in-service automobile accident injuries and treatment 
are not consistent with information in the veteran's service 
medical records, which suggests that the physician did not have 
the opportunity to review the material in the veteran's claims 
file.  

The only other medical opinion in the record pertaining to the 
claim is an August 2003 statement from a VA physician.  She stated 
that the veteran was followed at the VA clinic in Tulsa, Oklahoma, 
and that he was already service connected for deep vein thrombosis 
of the right leg.  She stated that he also should be considered 
service connected for the left leg and had a venous Doppler in 
March 2002 showing blood clot in the left leg.  The physician did 
not provide any rationale for her opinion.  

In view of the apparently conflicting medical opinions, it is the 
Board's judgment that the veteran should be provided another VA 
examination and that a medical opinion based on examination 
results and review of the record should be obtained.  In addition, 
VA treatment records, as well as any pertinent private medical 
records should be added to the file.  Finally, it should be 
assured that the veteran is provided all notice and assistance 
mandated by the law and applicable judicial precedent, to include 
an explicit request to the veteran that he provide any evidence in 
his possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1) (2003).  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file ensure that all notice and 
development action required by 38 U.S.C.A. §§ 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003) and applicable judicial precedent 
are fully complied with and satisfied.  This should include, but 
not be limited to, an explicit request to the veteran that he 
provide any evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1) (2003).  

2.  The RO should appropriately contact the veteran and request 
that he identify any private health care provider from whom he 
received treatment for deep vein thrombosis of the left leg, 
covering the period from March 1997 to the present.  The RO should 
take appropriate action to obtain copies of treatment records from 
all identified health care providers.

The RO should also obtain and associate with the claims file VA 
outpatient records and any hospital summaries for the veteran from 
the VA Medical Center in Tulsa, Oklahoma, dated from January 1998 
to the present.  

3.  Then, the RO should arrange for a VA examination of the 
veteran, by a physician who has not previously examined him, if 
possible.  The purpose of the examination is to determine the 
nature and etiology of any deep vein thrombosis of the left leg.  
All indicated studies should be performed.  After examination and 
review of the record, including service medical records and post-
service medical records and opinions (including but not limited to 
an April 1997 opinion from a VA physician pertaining to the 
etiology of deep vein thrombosis of the right leg), the physician 
should provide an opinion, with complete rationale as to whether 
it is at least as likely as not that any current deep vein 
thrombosis of the left leg is etiologically related to any 
incident of service prior to January 1983, including injuries 
sustained in the December 1980 automobile accident.  In addition, 
the physician should provide an opinion, again with complete 
rationale, as to whether it is at least as likely as not that any 
current deep vein thrombosis of the left leg was caused or 
chronically worsened by any service-connected disability, 
including, but not limited to, deep venous thrombosis of the right 
leg.  The claims file must be provided to the physician, and that 
it was available for review and pertinent documents therein 
reviewed should be noted in the examination report.  

4.  Thereafter, the RO should review the record and readjudicate 
the claim of entitlement to service connection for deep vein 
thrombosis of the left leg on a direct and secondary basis.  If 
the benefit sought on appeal remains denied, the RO should issue a 
supplemental statement of the case, and the veteran and his 
representative should be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise notified by 
VA.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



